—Determination of respondent Police Commissioner dated January 25, 1999, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Davis, J.], entered July 29, 1999), dismissed, without costs.
*162Substantial evidence, including petitioner’s admissions, supports respondent’s findings that petitioner stole evidence that he had seized and believed to be evidence of a crime. No basis exists to disturb respondent’s findings of credibility bearing upon petitioner’s intent to steal (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness. Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Andrias, JJ.